DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 10, filed November 17, 2021, with respect to the title have been fully considered and are persuasive.  The objection of August 18, 2021 has been withdrawn. 
Applicant’s arguments, see page 10, filed November 17, 2021, with respect to claims 13 and 17-18 have been fully considered and are persuasive.  The 112 rejection of August 18, 2021 has been withdrawn. 
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kashima (US 2020/0286910) in view of Nakanishi (US 2019/0198523).
	Claim 1, Kashima discloses (Fig. 22) a semiconductor memory device comprising:
20, substrate, Para [0056])	a first conductor (21, conductor layer, Para [0058]) provided in (21 is in 50) a first layer (50, insulator layer, Para [0103]) above the base (50 is above 20);
a second conductor (24, conductor layer Para [0058]) provided above the first conductor (24 is above 21);
a first pillar (30/31/40/41/42/43/44, lower pillar/upper pillar, Para [0071], hereinafter “1st”) including a first portion (30/31, lower pillar, Para [0071] –[0072]) and a second portion formed (40-44, upper pillar, Para [0071]) by different bodies (30/31 and 40-44 are different bodies),
the first portion of the first pillar being provided to penetrate the first conductor (30/31 penetrates 21)), and the
second portion of the first pillar being provided to penetrate the second conductor (40-44 penetrates 24);
a first insulating member (51, insulator layer, Para [0072]) provided at least in the first layer (51 is in 50).	Kashima does not explicitly disclose a first contact contacting the second conductor above the first insulating member and overlapping the first insulating member in a direction perpendicular to a surface of the base.	However, Nakanishi discloses (Fig. 4) a first contact (CC, contact plugs, Para [0045]) contacting (CC contacts SGSX0) a second conductor (SGSX0, select gate lines, Para [0036]) above (CC contacts SGSX0 above a 14) a first insulating member (14, insulating layers, Para [0051]) and overlapping the first insulating member in a direction perpendicular to a surface (CC overlaps 14 in D3 perpendicular to top surface of 10) of a base (10, semiconductor substrate, Para [0051]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the contact plugs of Nakanishi as they are necessary for upper layer wiring in the memory Claim 19, Kashima in view of Nakanishi discloses the device of claim 1.	Kashima discloses (Fig. 22) wherein an area of an upper end of the first portion of the first pillar is greater than an area of a lower end of the second portion of the first pillar (an area of upper end 30/31 is larger than lower end area of 41 for example).
	
Allowable Subject Matter
Claims 2, 11-13, 17-18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	Fukuzumi (US Pat. No. 7,847,342) discloses (Fig. 4) memory pillar 20/30/40 with different bodies, and plugs conductive layer 53.
Mikajiri (US 2011/0063914) discloses (Fig. 2) via plugs 31 connected to word lines.
Kim (US 2014/0054673) discloses (Fig. 19) contact plugs 195 penetrating completely through a stack.
Lee (US Pat. No. 9,577,085) discloses (Fig. 2A) contact plugs CT extending through an upper part of a stack.
108 above an insulating layer 143.
Kato (US 2020/0303300) discloses (Fig. 21) memory pillar PR and a conductor layer 40 which does not contact word lines 71.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227.  The examiner can normally be reached on Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/G.G.R/Examiner, Art Unit 2819                                                                                                                                                                                                        

									/ISMAIL A MUSE/                                                          Primary Examiner, Art Unit 2819